Citation Nr: 0303900	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  98-19 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for loss 
of vision.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
dizziness.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
1998 by the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  The Board remanded 
this matter to the RO in October 2000 for additional 
evidentiary and procedural development, and upon its 
completion of the requested actions, the RO has since 
returned the file to the Board for further review.

In July 2002, the representative raised the issue of 
entitlement to an increased rating for post-traumatic stress 
disorder.  This issue is, however, not developed or certified 
for appellate review.  Hence, it is referred to the RO for 
action.  


FINDINGS OF FACT

1.  Service connection for a low back disorder, loss of 
vision, dizziness, and headaches, unrelated to in-service 
herbicide exposure, was denied by the RO in a November 1996 
rating decision.  Notice was furnished to the veteran the 
same month.  No appeal was initiated within the time limits 
prescribed by law.

2.  Service connection for a low back disorder, loss of 
vision, dizziness, and headaches, as residuals of herbicide 
exposure, was denied by the RO in a rating decision entered 
in December 1996, written notice of which was furnished to 
the veteran in the same month; no appeal of such denial is 
shown to have been initiated within the time limits 
prescribed by law.

3.  Received by the RO in July 1998 were the veteran's claims 
to reopen in which he alleged entitlement to service 
connection for a low back disorder, loss of vision, 
dizziness, and headaches, to include as residuals of in-
service herbicide exposure.

4.  The evidence received into the record since entry of the 
RO's decisions of November and December 1996, does not bear 
directly and substantially upon the specific matter under 
consideration, it is duplicative or cumulative of previously 
submitted materials, and by itself or in combination with 
evidence previously assembled it is not so significant that 
it must be considered in order to decide fairly the merits of 
the claims to reopen herein at issue.


CONCLUSIONS OF LAW

1.  The RO decisions of November and December 1996, denying 
entitlement to service connection for a low back disorder, 
loss of vision, dizziness, and headaches, to include as 
residuals of in-service herbicide exposure, are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2002).

2.  New and material evidence has not been submitted to 
reopen claims of entitlement of service connection for a low 
back disorder, loss of vision, dizziness, and headaches, to 
include as residuals of in-service herbicide exposure.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

As set forth above, this matter was remanded by the Board to 
the RO in October 2000 for certain development actions 
consisting of obtaining records utilized by the Social 
Security Administration (SSA) in determining the veteran's 
entitlement to disability benefits from that agency, and 
readjudicating the claims in question under governing legal 
authority.  The actions sought by the Board have been 
completed in full, and neither the veteran, nor his 
representative, contends otherwise.  Thus, the absence of any 
Stegall violation permits the Board to address the merits of 
the issues presented on appeal.

It is also noteworthy that, while this appeal was pending, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), was signed into 
law.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), and VA issued 
regulations implementing the VCAA; specifically, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  The VCAA and the 
implementing regulations pertinent to the issues on appeal 
are liberalizing and are therefore applicable to the issues 
in question.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).

Under the changes effectuated, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102 ; 38 C.F.R. 
§ 3.159(b)(2).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by a letter, 
dated in October 2002, that VA would obtain all relevant 
evidence in the custody of a Federal department or agencies.  
He was also notified that it was his responsibility to either 
send medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or provide 
a properly executed release so that VA could request the 
records for him.  No response to the October 2002 letter to 
the veteran has been received.  The duty to notify of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A ; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.   To the 
extent that the claimant has provided authorizations, his 
private medical records were obtained.   There is no 
indication that other Federal department or agency records 
exist that should be requested.   The claimant was notified 
that if it was determined that there was a need for a VA 
examination, one would be provided to him, although it is 
apparent that the RO concluded that no need existed for a VA 
examination in light of these claims involving claims to 
reopen.  The veteran was asked to advise VA if there were any 
other information or evidence he considered relevant to his 
claim so that VA could help him by getting that evidence.  He 
was also advised what evidence VA had requested, and notified 
in the statement of the case and supplemental statements of 
the case what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  Thus, VA's duties to 
assist and notify has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Analysis

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  Section 7105(c), title 38, 
U.S.C.A. provides that a final decision that is not appealed 
"will not thereafter be reopened or allowed, except as may 
otherwise be provided by regulations not inconsistent with 
this title."  The United States Court of Appeals for the 
Federal Circuit has clarified that sections 7105(c) and 5108 
function together to prohibit the reopening of claims in the 
absence of new and material evidence, where the claims in 
question have been denied by the RO and not appealed to the 
Board.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).  

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The definition of new and material evidence was modified by a 
regulatory amendment, see 66 Fed. Reg. 45620 (2001), with 
respect to claims to reopen filed on or after August 29, 
2001.  As the claims to reopen at issue in this matter were 
filed in July 1998, the changes in 38 C.F.R. § 3.156 (2002) 
are inapplicable to the instant matter.

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted during active duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  Where a veteran served 90 days of more 
during a period of war or during peacetime service after 
December 31, 1946, and a chronic disease, such as arthritis, 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

The issues of entitlement to service connection for a low 
back disorder, loss of vision, dizziness, and headaches have 
previously been the subject of final rating determinations of 
the RO, the most recent of which were entered in November and 
December 1996.  In November 1996, the RO denied the veteran's 
claims for service connection for headaches and dizziness on 
the basis that they were not well grounded; claims to reopen 
the issues of entitlement to service connection for a low 
back disorder and poor eyesight were denied on the basis that 
new and material evidence had not been presented to reopen 
such claims.  Such claims were not adjudicated on the basis 
that the claimed disorders were residuals of in-service 
herbicide exposure.  Notice was furnished to the veteran of 
the denial later in November 1996.  A timely appeal was not 
initiated.  Hence, the November 1996 action is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

In December 1996, the RO again considered and denied the 
veteran's claims, to include consideration whether the 
disorders were residual disabilities due to herbicide 
exposure.  Notice of the decision was provided to the veteran 
in December 1996.  A timely appeal was not initiated.  
Accordingly, that decision is final.  Id.  

In light of the veteran's submission in July 1998 of claims 
to reopen for service connection for a low back disorder, 
loss of vision, dizziness, and headaches, the question now 
before the Board is whether new and material evidence has 
been presented to reopen the claims most recently denied by 
the RO in November and December 1996, respectively.  This 
first necessitates a review of the evidence submitted prior 
to and subsequent to the November and December 1996 denials.  

On file at the time of the November and December 1996 
decisions were records compiled by the service department, 
which indicated that the veteran had served in combat in 
Vietnam during the period from February 1969 to February 
1970.  His service medical record identified complaints 
and/or findings involving dizziness in October 1968, May 1969 
and July 1969; vision problems in August 1968 and May 1969; 
and a finding of a low  back strain with a reverse 
spondylolisthesis of L-5 onto S-1 in October 1968.  In May 
1969, it was noted that the veteran was malingering.  At a 
February 1970 separation examination the veteran's eyes, 
spine, and neurological systems were clinically evaluated as 
normal.  Dizziness was not diagnosed.

Also on file at that time were various examination and 
treatment records compiled at VA medical facilities, as well 
as a notice of entitlement to SSA disability benefits as of 
February 1996.  The VA examination and treatment records 
disclosed complaints and/or findings of disc disease and 
other low back pathology, vision difficulties, dizziness, and 
headaches.  There was likewise noted to be a history of a 
gunshot wound to the upper spine during 1993, with retention 
of a bullet.  In a March 1996, there was a reference to 
another examiner's finding that the veteran's severe 
arthritis of the lumbar spine appeared to be related to 
chronic trauma sustained by him in undertaking "700-800" 
in-service jumps as a paratrooper.

Evidence presented since entry of the rating decisions in 
November and December 1996 consists of VA and SSA examination 
and treatment records, some of which duplicate records 
previously on file, as well as records compiled by the SSA.  
VA records include some which record the appellant's belief 
that he has lumbar degenerative joint disease due to in-
service parachute jumps.  (See, e.g., a March 1998 VA 
outpatient clinic record.)  These records do not include a 
medical opinion addressing the etiology of these disorders.  

Also presented are reports of eye-related treatment by a 
private medical provider in April and May 1999, statements 
from a treating psychologist at the Columbia Vet Center, and 
the transcript of an April 1999 RO hearing.  

VA examination reports dated in 1995 and 2000 note that the 
veteran suffered a stroke in 1995. 

Clearly, that evidence which is duplicative of prior evidence 
is not "new," to include those VA medical records which 
were previously on file.  The remainder is new, in the sense 
that such items were not previously before agency 
adjudicators; however, such evidence in no way includes 
medical findings or opinions that any low back disorder, 
vision loss, dizziness, or headaches had its/their onset 
during the veteran's period of military service, or that that 
any such disorder pre-existed service and was aggravated 
therein.  Such evidence likewise does not include competent 
medical evidence as to the existence of lumbar arthritis 
during the one-year period following service, or the presence 
of a causal link between any of his claimed disorders and in-
service herbicide exposure in Vietnam.  See 38 U.S.C.A. 
§ 1116 (West 2002).  

VA treatment reports include the veteran's various statements 
to medical providers attributing one of more of the claimed 
disorders to in-service events.  These events include a low 
back injury to multiple parachute jumps, and disorders due to 
Agent Orange exposure.  Notably, however, no medical 
professional has offered any findings or opinions linking any 
claimed disorder to any claimed in-service occurrence.  The 
newly submitted evidence likewise reflects that the veteran 
was afforded a VA Agent Orange evaluation in April 1998, 
findings from which yielded pertinent diagnoses of recurrent 
headaches and chronic dizziness.  At that time, only the 
veteran attributed such entities to his Agent Orange exposure 
during Vietnam service.  But again, no medical professional 
concurred with the appellant's opinion. 

The evidence submitted since entry of the November and 
December 1996 decisions by the RO must be presumed as true, 
solely for purposes of determining whether new and material 
evidence has been presented.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  That notwithstanding, no competent 
evidence has been presented to document the existence of a 
low back disorder, loss of vision, dizziness, or headaches 
that is related to the veteran's period of military service 
or any event thereof, including herbicide exposure.  Inasmuch 
as there is no showing of any medical background or expertise 
on the part of the veteran, he is not competent to render an 
opinion regarding medical questions involving diagnosis or 
etiology and his statements on such matters are not material 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  

In all, the evidence submitted since entry of the RO's 
decisions in November and December 1996 cannot by itself or 
in combination with evidence previously assembled be 
reasonably held to be so significant that it must be 
considered in order to decide fairly the merits of the claims 
to reopen for service connection for a low back disorder, 
loss of vision, dizziness, and headaches.  See 38 C.F.R. 
§ 3.156.  Accordingly, the Board must conclude that new and 
material evidence to reopen claims of entitlement to service 
connection has not been presented.  The benefits sought on 
appeal are denied.  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claims, the benefit-of-the-doubt rule is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

New and material evidence has not been presented to reopen 
previously denied claims of entitlement to service connection 
for a low back disorder, loss of vision, dizziness, and 
headaches.

		
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

